Citation Nr: 0519537	
Decision Date: 07/19/05    Archive Date: 07/22/05	

DOCKET NO.  03-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
shoulder injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a 
coccidioidomycosis granuloma of the right lung.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, that denied the benefits sought 
on appeal.  The veteran, who had active service from 
September 1953 to June 1955, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.

2.  An unappealed October 1955 rating decision denied service 
connection for residuals of a left shoulder injury.

3.  The evidence associated with the claims file subsequent 
to the October 1955 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

4.  An unappealed rating decision dated in August 1959 denied 
service connection for a coccidioidomycosis granuloma of the 
right lung.  

5.  The evidence received subsequent to the August 1959 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The October 1955 rating decision, which denied 
entitlement to service connection for residuals of a left 
shoulder injury, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  The evidence received subsequent to the RO's October 1955 
rating decision is new and material, and the claim for 
service connection for residuals of a left shoulder injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  The August 1959 rating decision, which denied entitlement 
to service connection for a coccidioidomycosis granuloma of 
the right lung, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

4.  The evidence received subsequent to the RO's August 1959 
rating decision is new and material, and the claim for 
service connection for a coccidioidomycosis granuloma of the 
right lung is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

In this regard, the Board observes that this decision 
represents a complete grant of the benefit sought on this 
portion of the veteran's appeal, and as such, a discussion of 
the notice and assistance requirements of the VCAA is 
unnecessary.  The veteran obviously could not be prejudiced 
by any possible deficiency in the notice and assistance 
requirements of the VCAA if the complete benefit sought on 
this portion of the veteran's appeal is granted, as is the 
situation in this case.  Therefore, the Board will dispense 
with any further discussion of the VCAA.  

The veteran essentially contends that he sustained a motor 
vehicle accident during service in which he sustained an 
injury, specifically a fracture of his left shoulder.  He 
maintains that he has residuals of that injury.  The veteran 
also contends that, during service he was stationed in Texas 
from October to December 1953, and was exposed to a germ that 
was common in that part of the United States that eventually 
resulted in coccidioidomycosis of the right lung.  Therefore, 
he believes that service connection is warranted for both 
disorders.  

Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for 
certain chronic diseases, such as coccidioidomycosis, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between any current disability 
and the inservice disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

At this point, the Board notes that both claims for service 
connection have previously been considered and denied by the 
RO in rating decisions dated in October 1955 and August 1959.  
The October 1955 rating decision denied service connection 
for residuals of a left shoulder injury on the basis that the 
VA orthopedic examination performed following separation from 
service found no orthopedic disorder at the time of the 
examination.  The rating decision did acknowledge that the 
veteran had sustained a fracture of the left coracoid process 
of the left shoulder during service.  The August 1959 rating 
decision denied service connection for a coccidioidomycosis 
granuloma of the right lung.  In doing so, the rating 
decision noted that the veteran did not report receiving any 
treatment for a lung condition while in service and that 
coccidioidomycosis was first shown during a VA 
hospitalization of the veteran in May and June 1959, 
approximately four years following separation from service.  
The veteran was notified of both decisions and of his 
appellate rights following each decision, but he did not 
appeal either decision.  Those decisions are now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining a claim should be reopened, the credibility 
of the newly submitted evidence is presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, 
"material evidence" could be "some new evidence [that] may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record. 

The evidence associated with the claims file subsequent to 
the October 1955 and August 1959 rating decisions consists 
primarily of later dated private medical records, including 
some submitted by the veteran directly to the Board at the 
time of his BVA hearing in May 2005.  While the RO appears to 
have correctly determined that the evidence considered by 
them did not constitute new and material evidence sufficient 
to reopen the previously denied claims, the RO did not have 
an opportunity to review the medical evidence submitted at 
the time of the veteran's BVA hearing.  

In particular, the Board finds that an April 2005 medical 
record from David G. Quigley, M.D., constitutes new and 
material evidence that is sufficient to reopen both 
previously denied claims.  In particular, the veteran's claim 
for service connection for residuals of a left shoulder 
injury was denied on the basis that there was no current 
disability at the time of the October 1955 rating decision, 
and medical records from Dr. Quigley reflect that the veteran 
has arthritis of his left shoulder.  The April 2005 record 
contained a diagnosis of complete dislocation of the left A-C 
joint, which Dr. Quigley stated with a reasonable degree of 
medical certainty was essentially related to service.  Given 
that the record now contains a diagnosis of a left shoulder 
disorder, and an opinion that a left shoulder disorder is 
related to service, the Board believes that new and material 
evidence has been submitted to reopen the October 1955 rating 
decision with respect to this issue.

As for the claim for service connection for 
coccidioidomycosis, the August 1959 rating decision denied 
that claim essentially on the basis that the disorder was 
first diagnosed following separation from service and there 
was no medical opinion of any nexus or relationship to 
service.  Dr. Quigley's April 2005 record now provides such 
an opinion.  That record notes that the veteran was in 
service between 1953 and 1955, and that in May 1959, he 
underwent a right thoracotomy and removal of a lesion that 
pathology showed was coccidioidomycosis.  Dr. Quigley then 
concludes with a reasonable degree of medical certainty that 
essentially this diagnosis was related to the veteran's 
service.  As such, the Board finds that this statement 
constitutes new and material evidence that is sufficient to 
reopen the previously denied claim.

However, having reopened the previously denied claims, the 
Board is of the opinion that further evidentiary development 
is necessary before the merits of the veteran's claims can be 
addressed.  In this regard, while the April 2005 record from 
Dr. Quigley is sufficient to reopen the previously denied 
claims, the Board observes that the conclusions reached by 
Dr. Quigley are not supported by any rationale.  While Dr. 
Quigley is certainly competent to offer the opinions he 
offered in his April 2005 record, and the Board will presume 
the credibility of that evidence for purposes of determining 
whether new and material evidence has been submitted, the 
Board believes that the veteran should be afforded 
appropriate VA examinations that would include a review of 
all pertinent records associated with the claims file, 
including records from Dr. Quigley, and offer an opinion as 
to whether the disorders at issue in this appeal are in any 
related to service. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a left shoulder 
injury is reopened, and to this extent, the appeal is 
allowed.

New and material evidence having been submitted, the claim 
for service connection for a coccidioidomycosis granuloma of 
the right lung is reopened, and to this extent, the appeal is 
allowed.


REMAND

As indicated above, the Board is of the opinion that further 
evidentiary development is necessary prior to final appellate 
review.  In this regard, while Dr. Quigley provided medical 
evidence to reopen the previously denied claims, it is not 
clear what records Dr. Quigley reviewed in reaching the 
conclusions he reached in the April 2005 medical record.  
Also, as noted above, Dr. Quigley offered no rationale or 
explanation as to how the veteran developed a left shoulder 
disability as a result of a service motor vehicle accident 
when a September 1955 VA examination indicated that there was 
no orthopedic disability.  Similarly, Dr. Quigley did not 
offer an explanation as to how a disorder that was not 
manifested during service and was first diagnosed 
approximately four years following separation from service 
could be related to service.  For example, Dr. Quigley 
offered no information concerning the incubation period for 
an infectious disease such as coccidioidomycosis.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case REMANDED for the following action:

The veteran should be afforded 
appropriate examinations to ascertain 
whether the veteran currently has 
residuals of a left shoulder injury he 
sustained during service and whether the 
coccidioidomycosis of the right lung 
diagnosed following service was in any 
way related to service.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner(s) 
should be accomplished.  The examiner(s) 
is/are requested to review all pertinent 
records associated with the claims file, 
particular service medical records, the 
records of a hospitalization of the 
veteran in May and June 1959 and the 
medical records from David G. Quigley, 
M.D, and following this review and the 
examination offer comment and an opinion 
as to whether any currently diagnosed 
left shoulder disorder is related to the 
left shoulder injury the veteran 
sustained during service and whether the 
coccidioidomycosis of the right lung 
diagnosed in 1959 was in any way related 
to service.  In doing so, the examiner 
should comment on the incubation period 
for a coccidioidomycosis granuloma.  In 
answering, please express your answers to 
these questions in terms of whether such 
a relationship is "not likely," "at least 
as likely as not" or "likely."  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with this examination. 
   
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


